Name: 94/365/EC: Commission Decision of 29 June 1994 amending for the third time Decision 94/178/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  animal product;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 1994-06-30

 Avis juridique important|31994D036594/365/EC: Commission Decision of 29 June 1994 amending for the third time Decision 94/178/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC Official Journal L 162 , 30/06/1994 P. 0070 - 0071COMMISSION DECISION of 29 June 1994 amending for the third time Decision 94/178/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC (94/365/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof, Wherea as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 94/178/EC of 23 March 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC (3) as last amended by Decision 94/331/EC (4); Whereas an increased number of outbreaks of classical swine fever have occurred in Bundesland Lower Saxony; whereas some of the outbreaks have occurred in parts with a high density of pigs; Whereas in the light of the evolution of the situation it is possible to amend measures established by Decision 94/178/EC; Wheres the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. In Article 1, paragraph 1, the last sentence is deleted. 2. In Article 1, paragraph 2 is replaced by: '2. Germany shall ensure that: (a) no pigs leave from the area described in Annex I; (b) no pigs enter the area described in Annex I. The restriction referred to under (b) shall not apply to: (i) pigs for slaughter brought directly to a slaughterhouse situated in the said area where the pigs shall be slaughtered within 48 hours; (ii) the transit of pigs by road and rail without unloading or stopping.' 3. In Article 1, paragraph 3 (e), third line, the words 'Annex I' are replaced by 'Annex II'. 4. In Article 1, paragraph 5, second indent, the words 'within 10 days or certification' are deleted. 5. In Article 1, the following is added: '7. Germany shall not send to other Member States pigs for slaughter originating from a holding situated in the area outside the area described in Annex I unless the pigs come from an epidemiological unit where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question.' 6. In Article 2, second line, the words 'Annex II' are replaced by 'Annex I'. 7. In Article 4, paragraphs 1 and 2, the certificate must be completed by the following: 'as amended by Decision 94/365/EC'. 8. In Article 5, paragraph 1 (a), second line, the words 'Annex II' are replaced by 'Annex I'. 9. In Article 5, paragraph 1 (b), first line, the words 'Annex II' are replaced by 'Annex I'. 10. Annex I is replaced by: 'Annex I All parts of the territory of Lower Saxony, Germany situated inside the line formed by: - the A1 motorway from Gross Mackenstedt in direction east until it crosses the River Weser, - the River Weser in direction south until it reaches the border between Lower Saxony and Nordrhein Westfalia, - the border between Lower Saxony and Nordrhein Westfalia in direction west until it reaches the River Hunte, - the River Hunte in direction north until it reaches Lake Duemmer, - from the mouth of the River Hunte at Lake Duemmer, the border between Kreis Vechta and Kreis Osnabrueck in direction west and north until it crosses the National Road No 213, - trhe National Road No 213 in direction east until Loeningen, - the local road from Loeningen in direction north through Wachtum, Lindern, Peheim, Markhausen, Gehlenberg, Neuscharrel to the Kuestenkanal, - the Kuestenkanal in direction east until it reaches the border of Kreis Ammerland and following this border to the south edge of this Kreis, - from the south edge of Kreis Ammerland following the border of Kreis Oldenburg until the motorway triangle Ahlhorn, - from the motorway triangle Ahlhorn following the border of Kreis Oldenburg to the A1 motorway at Gross Mackenstedt.' 11. Annex II is replaced by: 'Annex II Bundesland Niedersachsen'. 12. In Annex V, Chapter I, first line, the words 'Annex II' are replaced by 'Annex I'. 13. In Annex V, Chapter II, first line, the words 'Annex II' are replaced by 'Annex I'. 14. Annex VI is deleted. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this decision. They shall immediately inform the Commission thereof. Article 3 This decision is addressed to the Member States. Done at Brussels, 29 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 83, 26. 3. 1994, p. 54. (4) OJ No L 146, 11. 6. 1994, p. 24.